DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-9, 12, 14, 15, 17-20, 23, 24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising:
a first active pattern including a first lower pattern extending in a first direction and a first sheet pattern spaced apart from the first lower pattern; and
a first gate electrode on the first lower pattern, the first gate electrode extending in a second direction different from the first direction and surrounding the first sheet pattern,
wherein the first lower pattern includes a first sidewall and a second sidewall opposite to each other,
each of the first sidewall of the first lower pattern and the second sidewall of the first lower pattern extends in the first direction,
the first gate electrode overlaps the first sidewall of the first lower pattern in the second direction by a first depth,
the first gate electrode overlaps the second sidewall of the first lower pattern in the second direction by a second depth, and
the first depth is different from the second depth.

Claim 14 recites a semiconductor device comprising:
a first active pattern including a first lower pattern extending in a first direction on a substrate and a first sheet pattern spaced apart from the first lower pattern;
a second active pattern including a second lower pattern spaced apart from the first lower pattern in a second direction that is different from the first direction and a second sheet pattern spaced apart from the second lower pattern;
a first gate electrode on the first lower pattern, the first gate electrode extending in the second direction and surrounding the first sheet pattern; and
a second gate electrode on the second lower pattern, the second gate electrode extending in the second direction and surrounding the second sheet pattern,
wherein the first lower pattern includes a first sidewall and a second sidewall opposite to each other and a first top surface between the first sidewall and the second sidewall of the first lower pattern,
each of the first sidewall of the first lower pattern and the second sidewall of the first lower pattern extends in the first direction,
the second lower pattern includes a third sidewall facing the second sidewall of the first lower pattern, a fourth sidewall opposite to the third sidewall, and a second top surface between the third sidewall and the fourth sidewall of the second lower pattern,
the first gate electrode comprises a first portion that is adjacent the first sidewall of the first lower pattern and protrudes beyond the first top surface toward the substrate by a first depth,
the second gate electrode comprises a fourth portion that is adjacent the fourth sidewall of the second lower pattern and protrudes beyond the second top surface toward the substrate by a fourth depth, and
the first depth is different from the fourth depth.

Claim 20 recites a semiconductor device comprising:
a first cell isolation structure and a second cell isolation structure spaced apart from each other in a first direction;
a first lower pattern between the first cell isolation structure and the second cell isolation structure, the first lower pattern extending in a second direction that is different from the first direction;
a second lower pattern between the first cell isolation structure and the second cell isolation structure, the second lower pattern being spaced apart from the first lower pattern in the first direction;
a first sheet pattern above the first lower pattern, the first sheet pattern being spaced apart from the first lower pattern;
a second sheet pattern above the second lower pattern, the second sheet pattern being spaced apart from the second lower pattern;
a first gate insulating layer extending on a top surface of the first lower pattern and a surface of the first sheet pattern and extending along a sidewall of the first cell isolation structure; and
a first gate electrode on the first gate insulating layer, the first gate electrode surrounding the first sheet pattern,
wherein the first lower pattern includes a first sidewall and a second sidewall opposite to each other,
each of the first sidewall of the first lower pattern and the second sidewall of the first lower pattern extends in the second direction,
the first gate electrode overlaps the first sidewall of the first lower pattern in the first direction by a first depth,
the first gate electrode overlaps the second sidewall of the first lower pattern in the first direction by a second depth, and
the first depth is different from the second depth.

Applicant’s invention requires different sidewall heights for a fin portion formed below a nanosheet stack. Fig. 4A of Applicant’s drawings highlights the difference in sidewall heights of the fin structure. The difference in sidewall height can be accomplished by etching the substrate more or recessing a surrounding insulating material. A gate material then fills the recess, resulting in a gate depth that is different on each side of the fin structure. 
US PG Pub 2021/0408010 (“Lien”), US Patent No. 10,566,245 (“Kwon”), US PG Pub 2020/0006333 (“Noh”), US PG Pub 2017/0092728 (“Kim”), US PG Pub 2016/0204195 (“Wen”) and US Patent No. 8,916,460 (“Kwon’460”) are cited as being examples of relevant references in the art. Kim, for example, discloses fins having adjacent isolation material with differing recess depths. The recesses are filled with a gate material resulting in gate depths that differ on either side of the fin structure. However, Kim does not disclose a stacked nanosheet pattern above the fins and it is not apparent that the structure of Kim would have been formed in the presence of a nanosheet pattern. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-5, 7-9, 12, 15, 17-19, 23, 24 and 26-28 depend on one of Claims 1, 14 or 20 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818